Exhibit 10.2a

 

      Term      Loan Agreement

 

Made at Krung Thai Bank Public Company Limited, Head Office

Date             March 31, 2004            

 

This Agreement is made between PEMSTAR (THAILAND) LTD         Age             
years, residing at No         129/1         Moo         1         , Trok/Soi
         Road             , Tambon/Khwaeng          Banlane          Amphoe/Khet
         Bangpa-in          Province          Ayutthaya         ,PostalCode
             13160             ,Telephone,              hereinafter referred to
as the “ Borrower” on the one part and Krung Thai Bank Public Company Limited,
hereinafter referred to as the “ Lender”, on the other part, Both parties agree
as follows:

 

Clause 1.     The Lender agrees to lend and the Borrower agrees to borrow from
the Lender a loan in the amount of Baht          220,000,000.00
        (        Two hundred and twenty million baht) on which the Borrower
agrees to pay interests to the Lender at the maximum rate annonced by the Lender
(currently at          14.50          per cent per annum) throughout such time
until the full discharge of the debts by the Borrower whether within the term of
this Agreement or after expiry of the repayment schedule hereunder, and the
Borrower

 

  1.1 has received the loan hereunder in full.

 

  1.2 shall receive the loan in installments according to the drawdown
conditions

prescribed in Appendix 1 attached hereto and deemed an integral part hereof

 

  1.3 the drawdown shall be made within 90 days from the execution date of legal
documentation

 

Clause 2.     The Borrower covenants to pay the debts hereunder to the Lender by

 

  2.1 Making payment of the principal sum and interest in monthly installments
at the amount not less than Baht              -              each.

 

  2.2 Making payment of the principal sum in              -              month
installments at the amount not less than Baht              -              Each
with interest payment made separately every month

 

  2.3 Others (specify)              an equal principal repayments shall be made
on a quarterly basis. The first repayment shall fall on the date 3 months after
the agreement date

 

The payment shall be made within the              day of every month at the
place and within the business hours of the Lender. If any payment date falls on
a non-business day of the Lender, payment shall be postponed to the next
business day of the Lender. The Borrower agrees to commence installment payment
of the principal sum as



--------------------------------------------------------------------------------

from          2004          onwards and payment of interests as from         
April, 2004          onwards, and shall make complete payment of the debts
hereunder within          March 31, 2007         

 

Clause 3.     The Borrower agrees to pay fees to the Lender as follows:

 

3.1 Management fee and/or front-end fee and/or project analysis fee at the rate
of              -              per cent of the total amount of loan. Such fee
shall be payable once

 

  (1) on the date of execution of this Agreement

 

  (2) on the date of the first drawdown

 

  (3) others (specify)              -             

 

3.2 Commitment Fee at the rate of              -              per cent per annum
of the amount of loan.

 

  (1) not drawndown by the Borrower within a period of              -
             months from the date of execution of this Agreement. Such fee shall
be payable upon expiration of such drawdown period.

 

  (2) not drawndown by the Borrower in accordance with the drawdown conditions.
Such fee shall be payable in every interest payment period.

 

  (3) others (specify)              -             

 

For  the loan which is not drawndown by the Borrower within the period of
drawdown as prescribed or specified in the drawdown conditions, it shall be
construed that such undrawn portion is cancelled and no longer be drawndown by
the Borrower,

 

3.3 Prepayment fee at the rate of- per cent of the amount of loan prepaid within
             -              years from the date of execution of this Agreement.
Such fee shall be payable once within the date the Borrower prepays such
obligation and debts hereunder.

 

3.4 Cancellation fee at the rate of              -              per cent of the
amount of loan cancelled. Such fee shall be payable once within the date of
cancellation of the loan.

 

3.5 others ( specify)              In a case of refinance, prepayment fee shall
be at the rate of 2% per annum on the prepayment amount. The Lender shall be
informed at least 7 banking business days in advance         

 

Clause 4.     If, after date of execution of this Loan Agreement, the Lender
announces a change in the maximum interest rate as specified in Clause I hereof,
the Borrower shall allow the Lender to charge interests at the maximum interest
rate as announced as from the date such announcement comes into force until the
Borrower makes full discharge of the debts, whether within the term of this
Agreement or after expiry of the repayment schedule hereunder, irrespective of
whether the Borrower receives a notice of such change of interest rate from the
Lender or not.

 

2



--------------------------------------------------------------------------------

Clause 5.     If the Borrower is in arrears with interest payment for not less
than one year, the Borrower allows the Lender to have such outstanding interests
compounded with the principal sum and to continue charging interests on such
compounded amounts at the maximum interest rate announced by the Lender until
the full discharge of the debts by the Borrower, irrespective of whether the
Borrower receives a notice of the compound of interests from the Lender or not.

 

Clause 6.     Changes in Circumstances

 

6.1 Change in circumstance which causes the performance hereunder to become
unlawful or impracticable

 

In case there is a change in circumstance due to promulgation of new law, or
change of law, or enforcement of law, or interpretation of law, order regulation
or any requirement, or in case the government or the Bank of Thailand makes an
order, or lays down any rule, or issues new regulation or requirement which
causes the provision of loan by the Lender to become unlawful or makes it
impossible for the Lender to grant all or part of the loan to the Borrower, the
Lender shall give a notice of such circumstance to the Borrower. When such
notice is given, the Lender shall be entitled to regard that its obligations
hereunder are terminated in whole or in part. In case the Lender deems that its
obligations are terminated entirely, the Borrower agrees to repay the debts
under the loan facility together with interests and any other outstanding sum to
the Lender within the period of time prescribed by the Lender. In case the
lender deems that its obligations are terminated in part and the remaining
obligations can continue to be performed by the Lender, the Borrower agrees to
repay the debts under the loan together with interests and any other sum
affected by such change in circumstance to the Lender within the period of time
prescribed by the Lender, and it shall be the right of the Borrower to request
that this Agreement be deemed to be terminated in its entirety. In case the
Borrower requests that this Agreement be deemed to by terminated in its
entirety, the Borrower agrees to repay the outstanding debts under the loan
facility together with interests and any other outstanding sum to the Lender
within the period of time prescribed by the Lender without the necessity to pay
the prepayment fee to the Lender

 

6.2 Increase in expenses

 

In case there is a change in circumstance due to promulgation of new law, or
change of law, or enforcement of law, or interpretation of law, order,
regulation or any requirement, or in case the government or the Bank of Thailand
makes an order, or lays down any rule, or issues new regulation or requirement,
including the change in condition of interbank financial market or general
financial market which requires the Lender to pay additional expenses in
provision of the loan to the Borrower hereunder and/or to receive interests,
fees or any other sum receivable hereunder at lower rate or lesser amount, the
Borrower agrees to make extra payment from time to time in the amount necessary
for compensating for such additional expenses or for compensating for the
decrease in such interests, fees or any other sum to the Lender within the
period of time prescribed by the Lender. In addition, the Lender shall be
granted the right to consider adjusting the interest rate of the loan hereunder.
If the Borrower is of the opinion that the additional expenses or interests fees

 

3



--------------------------------------------------------------------------------

or any other sum which the Borrower must pay to compensate the Lender and/or the
interest rate adjusted by the Lender would become onerous burden to the
Borrower, the Borrower shall have the right to repay all the outstanding debts
under the loan facility to the Lender together with interests and any other sum
due to the Lender on the last date of such interest period without the necessity
to pay the prepayment fee to the Lender.

 

6.3 Change in interest computation basis

 

In case there is a change in circumstance which affects the interbank financial
market or general financial market to such extent that a proper method for
determination of interest rate for relevant interest period is unavailable, the
Borrower and the Lender shall make an agreement on a substitute basis for the
provision of loan for use in computing interests and determining new interest
period and interest payment date. Such substitute basis for the provision of
loan shall be binding on the Borrower and the Lender and become enforceable as
from the commencement date of relevant interest period until such time that the
change in circumstance as stated in this Clause comes to and end. If the
Borrower and the Lender cannot reach an agreement, the substitute basis for the
provision of loan shall be determined by the Lender, and if the Borrower is not
satisfied with such substitute basis as determined by the Lender, the Borrower
shall have the right to repay all the outstanding loan to the Lender immediately
together with interests and any other sum due to the Lender on the last date of
relevant interest period without the necessity to pay the prepayment fee to the
Lender.

 

6.4 Change which affects interbank financial market.

 

In case the Lender is of the opinion that there is a circumstance which affects
the interbank financial market in general thereby causing the Lender to be
unable to provide a facility to the Borrower, the Lender shall give a written
notice of such circumstance to the Borrower. When a notice thereof is given by
the Lender to the Borrower, it shall be construed that the Lender is no longer
obligated to provide a facility to the Borrower according to this Loan
Agreement. In such case, the Borrower shall pay all the loan together with
interests and any other sum due to the Lender within the period of time
prescribed by the Lender.

 

Clause 7.     If the Borrower fails to pay any debt hereunder or breaches any
clause of this Agreement, it shall be deemed that the Borrower is in default of
this Agreement in its entirety. Even if the term of this Agreement has expired
or this Agreement has been terminated, the Borrower shall allow the Lender to
demand full and immediate repayment of the debts together with damages incurred
by the Lender due to the default of the Borrower, including expenses in the
warning, claim, demand, litigation and enforcement of the repayment in full in
all respects.

 

Clause 8.     The stipulation of time for repayment of debts under this
Agreement shall be without prejudice to the right of the Lender to terminate
this Agreement or demand the Borrower to prepay the principal sum and interests
in full or in part as the Lender may think fit without having to provide reasons
to the Borrower

 

4



--------------------------------------------------------------------------------

Clause 9.     The Borrower agrees that the Lender shall have the right to delay
or suspend the provision of loan or terminate the Agreement and demand the full
and immediate payment of the debts from the Borrower when there is any
circumstance under which the Lender has reasonable ground to believe that the
financial condition of the Borrower would be affected to such extent that its
ability to repay the debts hereunder is diminished or distinct. Such
circumstance shall include the Borrower’s failure to pay the principal sum,
interests, fees or any other sum to other creditor, or the Borrower’s consent to
restructure the debts with other creditor.

 

Clause 10. In case the Borrower and/or its affiliated entities are in default or
in breach of any agreement which the Borrower and/or its affiliated entities
have made with the Lender, the Borrower and the Lender agrees that such default
or breach shall be deemed to be the default or breach of all the agreements of
whatever kind which the Borrower and/or its affiliated entities have made with
the Lender and that all the debts which the Borrower and/or its affiliated
entities owe to the Lender shall concurrently and immediately become due and
payable .

 

Affiliated entities mean any two or more limited public companies or companies
or juristic partnerships which have relationship in the following manners:

 

a. The shareholders or partners in the number exceeding one half of the number
of shareholders or partners in one juristic entity are shareholders or partners
in the number exceeding one half of the number of shareholders or partners in
another juristic entity.

 

b. The shareholders or partners whose shares or contributions in one juristic
entity are in excess of 50 per cent of the total capital are holding shares or
making contributions in another juristic entity with value in excess of 50 per
cent of the total capital.

 

c. A juristic entry is a shareholder or partner in another juristic entity,
directly or indirectly, in excess of 50 per cent of the total capital.

 

d. The persons in the number exceeding one half of the number of directors or
partners who have the management authority in one juristic entity are directors
or partners who have the management authority in another juristic entity.

 

e. A juristic entity whose one shareholder or partner or several shareholders or
partners in the aggregate is/are the majority shareholder(s) in another juristic
entity, due to direct or indirect holding of shares in excess of 25 per of the
total capital.

 

f. A juristic entity whose shareholder or partner and/or any person can direct
or control the directors or partners who have the management authority in
another juristic entity, whether directly or indirectly.

 

Clause 11.     As security for the performance under this Agreement, the
Borrower has          details of the securities shall be specified in the
Attachment I hereto                                         
                                        

 

Clause 12.     The Borrower hereby covenants and agrees not to cause the
security to become depreciated or have lesser value, nor to created encumbrance
on and

 

5



--------------------------------------------------------------------------------

do whatsoever act such as change, demolition, removal, lease or transfer, to the
property which the Borrower has provided to secure the debts under the loan
facility to the Lender except with written consent of the Lender. The Borrower
shall also allow the Lender’s officer or designated person to inspect and/or
assess the value of the security at all times.

 

In case the Borrower fails to pay the debts at the time prescribed herein, the
Lender shall have the right to enforce the payment of debts by selling the
mortgaged or pledged property by public auction immediately as the Lender thinks
fit. After the sale. The Borrower shall allow the Lender to deduct all expenses
from the amount obtained, and apply the net proceeds towards payment of
interests and principal sum to the Lender respectively. If the net proceeds of
the sale are not sufficient for the payment of debts, the Borrower shall allow
the Lender to enforce the payment thereof out of other properties of the
Borrower until the Lender receives the full payment of the debts.

 

Clause 13.     The Borrower covenants to take out an insurance for the security,
be it immovable or movable property which can be mortgaged according to law to
secured debts at the time of execution of this Agreement and arising hereafter,
with an insurance company approved by the Lender for an insured sum not lower
than the amount which the Borrower borrows from the Lender, or not lower than
the amount of outstanding debts of the Borrower with the Lender, or according to
the full assessed price as the Lender may prescribe, and to designate the Lender
as a sole beneficiary in the insurance policy. The Borrower shall also pay the
insurance premiums by itself until the Borrower makes a full payment of debts.
If The Borrower fails to effect such an insurance, the Lender shall have the
right to take out an insurance on behalf of the Borrower, and the Borrower shall
allow the Lender to add the insurance premium to the outstanding principal sum
and to have it construed that the insurance premium which is added to such
principal sum is the principal sum on which the Borrower is obliged to pay
interest at the same rate as prescribed in Clause 1 until the Borrower make a
full payment of debts to the Lender. In addition, the original insurance policy
and receipt of such insurance shall be kept by the Lender.

 

Clause 14.     If, upon the scheduled time of payment of the principal sum
and/or interest and/or insurance premium advanced by the Bank and/or fees and/or
other expenses payable by the Borrower, the Borrower fails to pay such principal
sum and/or interests and/or insurance premium advanced by the Lender and/or fees
and /or expenses to the Lender or within any period of time as the Lender thinks
fit, the Borrower agrees that it shall be deemed that the Borrower has
authorized the Lender to immediately deduct funds from the deposit account of
the Borrower or the deposit account which the Borrower is a joint holder for the
purpose of repaying the debts and/or liability of the Borrower under the
Agreement in full until the Borrower makes a full payment of debts, whether such
deposit account is savings account or other kind of account which the Borrower
has with the Lender either now or hereafter and which is in the possession,
custody and/or authority of the Lender irrespective of how the Lender has
acquired such possession, custody and/or authority. In this connection, the
Lender shall not be obliged to give a notice of such deduction and make evidence
thereof and/or any other document to the Borrower.

 

6



--------------------------------------------------------------------------------

Clause 15.     Expense for stamp duty affixed on this Agreement, or duty payable
in money including fee and stamp duty in the registration of security mortgage
and the registration of redemption shall be borne by the Borrower solely.

 

Clause 16.     The Borrower agrees that all letters, correspondences, notices of
the Lender which are sent to the address of the Borrower as specified above or
address as notified in writing by the Borrower, whether by hand, or registered
or non-registered mail, shall be deemed to have been duly delivered to the
Borrower in all respects if they are received by any person at the address of
the Borrower or are refused to accept by the Borrower or other person on behalf
of the Borrower, or are undeliverable because the Borrower has changed it
address without written notice of the new address to the Lender because such
address cannot be located or has been demolished

 

This Agreement is made in duplicate with the same content, Each party shall
retain one copy. The parties, having thoroughly read and understood the contents
of this Agreement, have therefore signed their name in the presence of witnesses
on the date specified herein above.

 

Signed          Laddawan Maisonti              Borrower

 

( Pemstar (Thailand) Ltd. )

 

Signed                                               Spouse giving consent

 

(                        )

 

Signed          Supin Hongsiripong          Lender

 

( Miss Supin Hongsiripong )

 

Signed          Kanitta Tunjalearn         Witness

 

( Mrs. Kanitta Tunjalearn )

 

Signed          Boonrugsa Kongrattanasomboon          Witness

 

( Mrs. Boonrugsa Kongrattanasomboon )

 

Signed          Kanitta Tunjalearn          Writer/typist

 

( Mrs. Kanitta Tunjalearn )

 

7



--------------------------------------------------------------------------------

Detail of Securities

The Attachment of Loan Agreement dated 31 March 2004

The line of credit limited to Baht 220,000,000.00

(two hundred and twenty million Baht)

Customer: Pemstar (Thailand) Ltd.

 

11. In order to secure any indebtedness arising out of this Loan Agreement, I
hereby granted these securities as follow:

 

  1. the mortgage of a piece of land and all buildings owned by Pemstar
(Thailand) Ltd., located at Banlane, Bangpa – In, Ayutthaya represented by a
land title deed No. 4789;

 

  2. the pledge of machines and accessories, provided that such pledge shall be
executed prior to the drawdown and the mortgage of such machined and accessories
shall be effectuated within six months after the date hereof;

 

  3. the insurance of (i) all buildings located at Banlane, Bangpa-In, Ayutthaya
represented by a land title deed No. 4789 and (ii) all machines, provided that
the sum insured shall (a) not less than the amount of the appraisal price of
such all building and machines an (b) be assigned to the Krung Thai Bank Public
Company Limited as the beneficiary;

 

  4. the corporate guarantee, guarantee limits up to the full amount of this
credit facility line, executed by Pemstar Singapore Pte Ltd., provided that such
corporate guarantee shall be authenticated by Notary Public; and

 

  5. the subordinated loan agreement issued by Pemstar Inc, USA, and Pemstar
Netherlands Holding, BV, Netherlands to their lenders, provided that (i) each of
such lender shall grant the consent in writing to the content and format of such
subordinated loan agreement and (ii) such subordinated loan agreement and
written consent shall be authenticated by Notary Public.

 

Laddawan Maisonti ( Pemstar (Thailand) Ltd.)

 

8



--------------------------------------------------------------------------------

Exhibit 10.2b

 

( In case of borrowing by issuing of a promissory notes)

 

Undertaking of Debt Repayment Agreement

 

Made at Krung Thai Bank Plc.,     Head    Office

 

Date:    March 31, 2004    

 

I,     PEMSTAR (THAILAND) LTD    , Age     -    years, Race    ,
Nationality    Thai    Residing at No    129/1    Moo    1    , Trok/Soi    -
Road    -    ,Tambon/Khwaeng    Banlane    Amphoe/Khet    Bangpa-in    ,
Province    Ayutthaya    , Postal Code    13160     , hereby, make this written
undertaking of debt repayment in favor of Krungthai Bank Plc.,(hereinafter
referred to as “ the Bank”) that in consideration of the Bank’s approval of my
loan by issuance of promissory notes with Krungthai Bank
Plc.,    Head    Office, in the amount of Bant     170,000,000.00    , (    one
hundred and seventy million Baht    ), I, hereby undertake with the Bank as
follows:

 

1. Each and every promissory note issued by me in favor of the Bank for
repayment of debt deriving from loan, shall be the promissory note with the
maturity of not exceeding    90     days from the date entered into the
promissory note and delivered to the Bank. When adding the amount appeared in a
promissory note or promissory noted delivered to the Bank that is/are not
matured and/or matured, and /or is/are with the Bank, the sum, at any time,
shall, in aggregate, not exceed the amount approved by the Bank as
aforementioned.

 

2. I, hereby, undertake that I will pay the amount in full as that mentioned in
the promissory note along with the interest on the maturity date of the
promissory note or earlier than its maturity as the Bank deems appropriate.

 

3. In the event the Bank does not receive the payment under the promissory note
when it matures, I agree to pay the interest at the maximum rate in pursuant to
the announcement of the Bank that may vary (the current rate is 14.50    % per
annum ) of the outstanding amount from the maturity date of the promissory note
until it is settled, whether or not I am notified of the variation of the said
interest by the Bank.

 

4. If thee promissory note deposited with the Bank is aval and/or endorsed, the
Bank my, at the same time, demand from every of any other acceptors of aval or
persons who so endorsed or some persons before demanding from me. In which case,
should the Bank grants a leniency or extends the duration for repayment to those
persons, with or without notifying me, it shall deem that I so agree with each
and every of leniency or extension of time granted by the Bank.

 

5. I will continue to issue promissory notes to the Bank one after another and
should I wish to cease borrowing by issuance of promissory notes under this
agreement, I shall prior notify the Bank in writing with the period of not less
than 15 days. The Bank may refuse to accept any one or several of my promissory
notes delivered to the Bank without clarification and/or may reduce the facility
or completely cancel the approval of the loan by issuance of my promissory notes
at any time as the Bank deems appropriate without notifying me in advance.

 

1



--------------------------------------------------------------------------------

6. I agree to deem that my letter to the Bank in relation to acceptance of the
loan by issuance of promissory notes is the supporting document of the
promissory note in each of application of withdrawal of the advance and it also
forms an integral part of this undertaking of debt repayment agreement

 

7. The securities under this agreement are as follows:

 

The secured properties are:     details of securities as attached here to

 

The individual guarantees are:

 

In witness whereof, I hereby, affix my hand on the date, month, and year first
above written.

 

Sign    Supin Hongsiripong    The Bank

 

( Miss Supin Hongsiripong )

 

Sign    Laddawan Maisonti    The Borrower

 

( Pemstar (Thailand) Ltd )

 

Sign    Kanitta Tunjalearn    Witness

 

( Mrs. Kanitta Tunjalearn )

 

Sign    Boonrungsa Kongrattanasomboon    Witness

 

( Mrs. Boonrungsa Kongrattanasomboon )

 

2



--------------------------------------------------------------------------------

Exhibit 10.2c

 

(Import and export financing)

 

Performance of Obligations Agreement

 

This Agreement is made on March 31, 2004

 

By and between

 

Krungthai Bank Plc., a limited public company, incorporated and registered in
Thailand under the Public Company Act B.E. 2535, the registration no. is Bor Mor
Jor. 335. The principal office is situated at no. 35 Sukhumvit Road, Kwaeng
Klongtoeynua, Khet Wattana, Bangkok Metropolis, represented by Ms. Supin
Hongsiripong, the authorized person, hereinafter referred to as the “Bank” of
one part and

 

Pemstar (Thailand) Ltd. the office/house no. 129/1, Moo 1, Kwaeng/Tambon
Banlane, Khet/Amphoe BangPa-in, Ayutthaya Province, the tax payer I.D. card No.
is 3181069125 (hereinafter referred to as the “the Promisor”) of the other part.

 

Whereas Krungthai Bank Plc. granted the Promisor the import and export
financing, that is to say, the import financing are facilities for letters of
credit and trusts receipt (hereinafter referred to as the “import credit”) and
the export financing are packing credit, foreign bills under L/C
purchased/discount, foreign bills for collection purchased/discount,
(hereinafter referred to as the “Export Financing”). In applying such
aforementioned facility, the Promisor is to prepare documents in accordance with
terms and conditions in applying certain category of credits in pursuant to
regulations and formalities of the Bank (hereinafter referred to as “terms and
conditions in applying the facility”).

 

Both parties hereby entered into the agreement under conditions as following:

 

1. The objectives of the agreement

 

The Promisor allows the Bank to take money in the amount the Promisor received
from the Bank under the import financing to repay the cost of goods and/or the
services on behalf of the Promisor. It further agrees to take the money in the
amount received from the Bank under the export financing in each instance to
apply in accordance with the objective in receiving various categories of the
credits. In this regard, the Promisor is to furnish the Bank documents in
relation to this export such as bill of exchange, invoice, bill of lading,
insurance policy (if any) and other relevant documents (hereinafter referred to
as the “export document”) whether by means of transmitting of documents and
information through electronic mean or submitting of the original documents so
that the Bank may further collect or perform other acts in accordance with the
procedures in applying of each category of export financing on behalf of the
Promisor within the due date of payment.

 

2. Facility and practices in applying the import facility

 

The Promisor agrees to comply with regulations and practices of the Bank in
relation to the application for the import facility. Particulars of the facility
and practices in applying the import facility are as follows:

 

1



--------------------------------------------------------------------------------

¨ A credit facility in relation to an application for opening of a letter of
credit (L/C), the Bank shall grant the facility by issuing letters of credits in
the total amount of -                     -                    
                                        
(                            -           
                                        
                                                      ) (hereinafter referred to
as the “credit facility for the application for opening of L/C”). In applying
the facility by opening an L/C, the Promisor shall prior prepare an application
for irrevocable documentary letter of credit for the Bank at each of the
application of such credit facility. In addition, the Promisor agrees to bind to
and comply with conditions and terms set forth in the application for
irrevocable documentary letter of credit in all respects and it shall deem said
conditions and terms as an integral part of this Agreement.

 

¨ A credit facility in relation to an application for opening a letter of credit
and a trust receipt (L/C + T/R), the Bank grants the Promisor the credit
facility for opening of             letters of credit or trusts receipt in the
total amount of (             ) (hereinafter referred to as “L/C and T/R credit
facility”) In applying this L/C and T/R credit facility the Promisor shall
furnish the Bank with an application for irrevocable documentary letter of
credit and enter into a trust receipt agreement in accordance with the
regulations and the practices for each application of the L/C and T/R credit
facility. In addition, the Promisor agrees to bind to and comply with conditions
and terms set forth in the application for irrevocable documentary letter of
credit and the trust receipt agreement in all respects and it shall deem said
conditions and terms as an integral part of this Agreement.

 

In the event the Bank approves the Promisor to apply the credit facility from
T/R under the conditions that in applying the facility from T/R, the Promisor
shall submit to the Bank documentation in supporting the use of such credit
facility. That is to say, in the event the documentation in using the T/R’s
facility is the inward bills for collection, the Promisor shall submit the
inward bills of collection together with entering into the trust receipt
agreement with the Bank or in case of the open account, the Promisor shall
submit the documentation in applying for the use of T/R facility which is
comprised of the copy of invoice and/or the bill of lading and/or the shipping
order together with entering into the trust receipt agreement with the Bank. In
addition, the Promisor agrees to bind to and comply with conditions and terms
set forth in the trust receipt agreement in all respects and it shall deem said
conditions and terms as an integral part of this Agreement.

 

3. Facility and practices in applying the packing credit

 

3.1 Packing credit

 

The Promisor agrees to comply with the conditions in applying the packing credit
as follows:

 

(1) The Bank grants the Promisor the facility in the total amount of
    624,000,000.00     (    six hundred and twenty four million baht    )
hereinafter referred to as the “Packing Credit”). In using such packing credit,
the Promisor shall take the money received from selling/discounting promissory
notes under the export financing facility granted by the Bank in each instance
to be expended in exporting of goods to overseas. The Promisor shall make an
application for selling /discounting the promissory note (hereinafter referred
to as the

 

2



--------------------------------------------------------------------------------

“application”) and shall issue a promissory note indicating the amount as it
received from the Bank in each instance to the Bank at each time the application
to use the packing credit is made.

 

  (2) The Promisor agrees to pay to the Bank the interest or the discount (as
the case may be) in accordance with the interest rate or the cost of discount
set forth in each of the application and the promissory note. The Promisor
agrees to pay the interest or the cost of discount based on the following
criteria:

 

  a. In case of making payment by the interest, the Promisor shall pay the
principal with the interest on the maturity date as specified in the promissory
note in the amount set forth in the application and the promissory issued by the
Promisor to the Bank. In which case the Promisor agrees to pay to the Bank the
principal sum as specified in the promissory note on the maturity date of the
promissory note as prescribed in Clause (3).

 

  b. In case of making payment by the discount, the Promisor allows the Bank to
deduct the discount in accordance with the rate of discount set forth in the
application and the promissory note from the Promisor in the full amount at the
same time on the date the Promisor sells by discount each of promissory note to
the Bank. The Promisor agrees to pay the Bank the principal sum in accordance
with the promissory note on the maturity date of the promissory note as
prescribed in (3).

 

Where the interest rates imposed by the Bank on the Promisor are to be referred
to MOR or MLR or MRR or LIBOR or SIBOR, the Promisor agrees and accepts that MOR
or MLR or MRR or LIBOR or SIBOR may vary in accordance with the Bank’s
annoucement regarding the lending interest rate and discount to be proclaimed
from time to time whether or not the Promisor receives the notification on the
variation of such interest rates from the Bank.

 

(3) Where the Promisor submits the export documents to the Bank and the Bank
already collects the money in accordance with the export documents, the Promisor
allows the Bank to apply the collected money to deduct the Promisor’s debt in
the promissory note until the amount reaches the sum set forth in each of the
promissory note whether or not such promissory note is mature.

 

(4) The Promisor agrees to indemnify the Bank a penalty in the following
circumstances:

 

a. In the event the Promisor does not export goods or export goods but not in
the sufficient quantity which is not consistent with each issued promissory note
within the duration in the letter of credit or purchase and sale agreement or
the order to purchase goods or in the event such promissory note is issued in
accordance with the warehouse receipt and the Promisor does not export or export
but not in the full quantity within the maturity date of each of the promissory
note, the Promisor agrees to pay damages to the Bank at the punitive rate as set
forth in each application in the amount prescribed in the promissory note or the
outstanding amount owing the Bank in the promissory note.

 

3



--------------------------------------------------------------------------------

b. In the event the Promisor export goods but does not deliver the export
documents to the Bank as set forth in Clause 1 or does not inward the foreign
currency, the Promisor agrees to pay the interest at the rate indicated in the
promissory note. In addition, should the Promisor be in default of payment in
accordance with the maturity set for in the promissory note, the Promisor agrees
to pay the interest to the Bank at the maximum rate. Moreover, it agrees to
compensate the Bank the commission in lieu of exchange at the rate stipulated in
each of the application and in the amount set forth in each promissory note or
the outstanding amount owing the Bank in the promissory note.

 

3.2 Foreign bill under L/C purchased/discount (FPL)

 

The Bank grants Promisor foreign bills under L/C purchased/discount in the
facility of             -             (            -            ) in total
(hereinafter referred to as “FPL”). In this regard the Promisor shall prepare a
request for negotiation/discount of export bills drawn under letter of credit to
apply FPL in the forms, regulations and practices of the Bank for the Bank for
each and every instance. In addition, the Promisor agrees to bind to and comply
with conditions and terms set forth in such FPL in all respects and it shall
deem said conditions and terms as an integral part of this Agreement.

 

3.3 Foreign bills for collection purchased/discount (FPC)

 

The Bank grants the Promisor foreign bills for collection purchased/discount in
the facility of             -            (            -             ) in total
(hereinafter referred to as “FPC”).”). In this regard the Promisor shall prepare
a request for collection/instruction for negotiation/discount for export bills
in order to apply for the use of FPC in the forms, regulations and practices of
the Bank for the Bank for each and every application of FPC. In addition, the
Promisor agrees to bind to and comply with conditions and terms set forth in
such FPC in all respects and it shall deem said conditions and terms as an
integral part of this Agreement.

 

4. In the event there is an original import and/or export facility

 

The Promisor and the Bank jointly agree that the import and export facility
previously granted to the Promisor prior to the date of execution of this
Agreement is a part of the import and/or export facility set forth in Clause 2
and Clause 3 of the Agreement hereof. In addition, it shall deem that all
documents relevant to the application to use the import and/or export facility
made by the Promisor to the Bank also form an integral part of this Agreement.

 

5. Consent to debit the money from the deposit account

 

Where the Promisor is to pay the money under the terms and conditions in
applying the credit facility and/or interests and/or fees and/or penalties,
and/or other expenses incurred in connection with this Agreement but the
Promisor fail to pay the Bank or fail to pay within the time prescribed by the
Bank, the Promisor allows the Bank to at all time debit the money from the
deposit account of the Promisor in order to repay the Promisor’s debts under the
terms and conditions in applying all or part of the credit facility and/or this
Agreement until the all debts are fully settled regardless of such account is
the current account or any other category of account the Promisor currently
established with the Bank and/or to be established in the future and whether or
not the Bank shall posses, maintain

 

4



--------------------------------------------------------------------------------

and/or be authorized to render an order in connection with such deposit account
by whatsoever means. In which case, the Bank shall notify the Promisor of such
debit after such debit is made from the Promisor’s deposit account by the Bank.
Moreover, the Promisor agrees to deem the covenants herein contained as the
Promisor’s consent in allowing the Bank to debit the money from the Promisor’s
account in order to pay the Bank under the terms and conditions in applying the
credit facility and/or interests and/or fees and/or penalties, and/or other
expenses incurred in connection with this Agreement without making a letter of
consent for the Bank to debit the money from the deposit account.

 

6. In case of the default of the agreement and the consequences of the default
of the agreement

 

In the event, the Promisor is in default to repay debt under the terms and
conditions in applying the credit facility and/or does not comply with any one
of the provisions herein contained, it shall deem that the Promisor is in
default of all of the Agreement and the Promisor allows the Bank to perform as
follows:

 

6.1 All categories of debts of the Promisor incurred to the Bank shall become
due and payable at the same time regardless of their maturity or without notice,
in which case the Promisor allows the Bank to forth with demand all debts.

 

6.2 In the event the import and/or export facility is made in foreign currency
and the Promisor does not repay on the due date of repayment under the terms and
conditions in applying the credit facility, the Promisor allows the Bank to
convert the debt denominated in foreign currency into debts in Baht currency on
the due date of repayment under the terms and conditions in applying the credit
facility, in which case the rate of exchange determined by the Bank in selling
foreign currency applicable to the general customers on such due date of
repayment shall apply.

 

Should the incident as prescribed in Clause 7 occur, the Promisor allows the
Bank to forthwith convert the debt denominated in foreign currency into debt in
Bath currency without waiting for the maturity under the terms and conditions in
applying the credit facility, in which case the rate of exchange determined by
the Bank in selling foreign currency applicable to the general customers on such
due date of termination of the Agreement and demanding the debt under Clause 7
shall apply.

 

In addition, where the due date of payment under the terms and conditions in
applying the credit facility or the due date of termination of the Agreement
falls on the Bank’s holiday, in which case the rate of exchange determined by
the Bank in selling foreign currency applicable to the general customers on
succeeding bank’s business day shall apply.

 

Moreover, other than exercising such aforementioned right of the Bank to convert
the currency, the Promisor also agrees to pay the Bank the interest at the
maximum rate prescribed in Clause 6.4.

 

6.3 The Promisor agrees to indemnify the Bank damages to be receivable due to
the Promisor’s default including the expenses in connection to the claim,
demand, legal action and enforcement of repayment of debt in the full amount in
all respects without further notice.

 

5



--------------------------------------------------------------------------------

6.4 Should the Promisor be in default of repayment of debt in the amount
indicated in the terms and conditions in applying the credit facility, the
Promissor agrees and consents to pay the Bank the interest from such outstanding
amount at the maximum rate (the present rate is 14.50 % per annum) as from the
due date of payment under the terms and conditions in applying the credit
facility until the debt is fully settled by the Promisor. Such maximum rate may
increase or decrease in accordance with the Bank’s announcement regarding the
lending interest rate and discount to be proclaimed by the Bank from time to
time whether or not the Promisor shall receive the notification of such
variation from the Bank.

 

6.5 Should the Promisor do not pay the interest less than one year, the Promisor
allows the Bank to bring forward such outstanding interest to compound with the
principal and collect the interest from such compound amount at the maximum
interest rate proclaimed by the Bank as prescribed in the above Clause 6.4 until
the Promisor shall repay debt in full whether or not the Promisor shall receive
the notification of such compound interest from the Bank.

 

6.6 The Promisor allows the Bank to forthwith enforce repayment of debt from the
security as indicated in Clause 11 whether or not the debts under the terms and
conditions in applying the credit facility are mature.

 

7. In the event there is an adverse material affect on the financial status of
the Promisor

 

When there is any one of the incidents makes the Bank believes that such
incident may affect the financial status of the Promisor to the extent that the
Promisor’s capability in repayment of debt decreases or suspends, the Promisor
allows the Bank to delay or suspend granting of the credit or terminate the
Agreement or forthwith demand all Promisor’s debts incurred to the Bank.

 

8. Governing law

 

In the event the Promisor conduct financial transaction in the credit facility
granted by the Bank to the Promisor under the conditions and covenants of this
Agreement and there is a transmission of information via electronic mean to the
Bank, the Promisor agrees and accepts that such transaction and documents
transmitted by the Promisor to the Bank via electronic mean are subject to the
practices in the Act on Electronic Transaction B.E. 2544 including the
ministerial regulations issued by virtue of the Act on Electronic Transaction
B.E. 2544 and its further amendments to be made in the future and are also
subject to the practices of Supplements to UCP 500 for electronics presentation
(eUCP version 1.0) and its further amendments to be made in the future. In such
regards, the Promisor shall certify and confirm correctness and completeness of
documents and signature of the authorized person in the aforementioned documents
transmitted to the Bank in all respects.

 

9. Termination of the agreement

 

9.1 Should the Promisor fail to repay debt under the terms and conditions in
applying the credit facility, the Bank, by serving a notice in writing to the
Promisor, is entitled to forthwith terminate this Agreement.

 

6



--------------------------------------------------------------------------------

9.2 Should the Promisor be in default of any other conditions besides those
stipulated in the above Clause 9.1, the Promisor agrees to duly give a remedy to
such error or fault within 30 days from the date the Bank notifies the Promisor
of such error or fault. Should the Promisor fail to give a remedy to the fault
within time prescribed, the Bank, by serving a notice in writing to the
Promisor, is entitled to forthwith terminate the Agreement.

 

Provided that in course of termination of this Agreement, should there be any
duty or liability to be performed by the Promisor under the terms and conditions
of the Agreement hereof, the Promisor is still bound to be liable and conducts
in compliance with such terms and conditions until the Promisor is discharged of
all such liability.

 

10. Notices

 

All documents, letters and notices of the Bank sent the aforementioned address
of the Promisor or the address to which the Promisor notifies the Bank of the
change, sent by person or by registered mail or unregistered mail, if any person
at the Promisor’s address so receives, or the Promisor does not so accept or no
person receives it on behalf of the Promisor or it cannot be delivered because
the Promisor relocates its address without expressly notifying the Bank in
writing of its new address or the address give cannot be found or it is
dismantled in any one of those cases, the Promisor agrees to deem that such
document, letter and notice are duly delivered to the Promisor.

 

11. Security

 

As the security against performance in compliance with the Agreement hereof, the
Promisor agrees to place the following security with the Bank:

 

  (1) Securities:

 

  6. the mortgage of a piece of land and all buildings owned by Pemstar
(Thailand) Ltd., located at Banlane, Bangpa – In, Ayutthaya represented by a
land title deed No. 4789;

 

  7. the pledge of machines and accessories, provided that such pledge shall be
executed prior to the drawdown and the mortgage of such machined and accessories
shall be effectuated within six months after the date hereof;

 

  8. the insurance of (i) all buildings located at Banlane, Bangpa-In, Ayutthaya
represented by a land title deed No. 4789 and (ii) all machines, provided that
the sum insured shall (a) not less than the amount of the appraisal price of
such all building and machines an (b) be assigned to the Krung Thai Bank Public
Company Limited as the beneficiary;

 

  9. the corporate guarantee, guarantee limits up to the full amount of this
credit facility line, executed by Pemstar Singapore Pte Ltd., provided that such
corporate guarantee shall be authenticated by Notary Public; and

 

7



--------------------------------------------------------------------------------

  10. the subordinated loan agreement issued by Pemstar Inc, USA, and Pemstar
Netherlands Holding, BV, Netherlands to their lenders, provided that (i) each of
such lender shall grant the consent in writing to the content and format of such
subordinated loan agreement and (ii) such subordinated loan agreement and
written consent shall be authenticated by Notary Public.

 

  (2) Personal guarantee:                     -                    
                    

 

In witness whereof both parties have hereunto set their hands in the presence of
witnesses on the date, month and year first above written.

 

Sign

 

    Laddawan Maisonti

--------------------------------------------------------------------------------

   the Promisor         Pemstar (Thailand) Ltd.      Sign  

    Supin Hongsiripong

--------------------------------------------------------------------------------

   Authorized person     Represented by   

    Miss Supin Hongsiripong

--------------------------------------------------------------------------------

Title:  

    First VP and Manager

--------------------------------------------------------------------------------

     Sign  

    Miss Supin Hongsiripong

--------------------------------------------------------------------------------

   Bank Sign  

    Boonrugsa Kongrattanasomboon

--------------------------------------------------------------------------------

   Witness Sign  

    Kanitta Tunjalearn

--------------------------------------------------------------------------------

   Writer/Typist

 

8



--------------------------------------------------------------------------------

Exhibit 10.2d

 

(Translation)

 

Loan Agreement from Overdraw

 

This Agreement is made at Krung Thai Bank Plc., Head Office Office

 

Date: March 31,2004

 

I, Pemstar (Thaialnd) Ltd. , Age     -     years, Race     -    
,Nationality     _Thai     , residing at no.     129/1    , Moo     1    ,
Trok/Soi     -    , Road     -    , Tambon/Khwaeng     Banlane     Amphoe/Khet
    BangPa-in     Province _    Ayutthaya    , Post Code     13160    ,
telephone no.     -    , hereinafter referred to as “the Borrower” hereby makes
this Agreement for Krung Thai Bank Plc., Head Office, hereinafter referred to as
“the Lender” to be the evidence that:

 

1. The Borrower applies for a loan in pursuant to methods, and normal practices
in relation to overdraw granted by the bank to borrowers in the amount of Baht
30,000,000.00 ( thirty million baht ). It is agreed that the Borrower shall draw
the money from the Lender in the amount and time required by the Borrower and as
considered appropriate and approved by the Lender. All withdrawal slips or
payment orders of the Borrower in forms of checks or any instruments shall be
deemed as evidences of this Borrower’s obligations and also form an integral
part of this Agreement. The money to be drawn by the Borrower in accordance with
such withdrawal slips or payment orders shall be the loan herein as well. Should
there be outstanding debt of the Borrower from overdraw incur to the Lender
prior to the date of execution of this Agreement, the Borrower allows the Lender
to consider such overdrawn amounts as the overdrawn herein in all respects.

 

2. The Borrower agrees to pay the interest from the balance appeared in the
Borrower’s current account at MOR rate per annum (the current rate is 5.75% per
annum). The interest shall be daily calculated and to be payable on monthly
basis on the closing date of Borrower’s account every month. If it is apparent
that the balance of the debt exceeds the facility contained herein, the Borrower
allows the Lender to impose the maximum interest rate collectable by the Lender
in pursuant to the Lender’s announcement from the exceeding amount.

 

After the date of execution of the Agreement hereof, should there be any
variation of the interest rate proclaimed by the Lender or the Banking
Association, the Bank of Thailand, organizations or any institutions that makes
the maximum interest rate collectable by the Lender or the commercial bank from
customers higher than that stipulated herein, the Borrower allows the Lender to
be authorized to forthwith adjust the interest herein at the higher rate as the
Lender deems appropriate without prior notice to the Borrower. In such regards,
it shall deem that the Borrower agrees with such adjustment of the interest from
the date prescribed by the Lender in each and every occasion.

 

3. Lending and borrowing in accordance with this Agreement shall be subject to
the banking practices, hence, should the Borrower be in default of payment of
the

 

1



--------------------------------------------------------------------------------

interest at the rate and time set forth in the said Clause 2, whether or not the
Lender so demands, the Borrower allows the Lender to forthwith compound the
outstanding interest with the principal at each instance of unsettled interest
occurs. In which case, such interest compounded with the principal shall become
the principal from which the Borrower shall pay the interest at the same
interest rate and the due date of payment shall be the same as that stipulated
in Clause 2.

 

4. The Borrower shall repay debt herein in the gradually decrease order until
the full amount is duly settled within March 31, 2005, provided that the
aforesaid shall not deprive the Lender’s right to demand the Borrower to settle
all or part prior to the aforesaid due date as the Lender deems appropriate and
without clarification of the reason.

 

In addition, whether or not the Borrower settles all debts within such time,
should the Borrower still withdraws money from the Lender subsequent to the
expiration of this Agreement, it shall deem that such Overdraw Agreement is
indefinitely renewed. The Borrower promises that the money overdrawn by the
Borrower after such time shall be the obligations under this Agreement in all
respects, in which case the Lender may so demand at any time. In the event the
Lender demands for payment from the Borrower, the Borrower shall forthwith
settle such debts as demanded.

 

5. Should the Borrower fail to perform its obligation or be in default of any
one of the provisions hereof despite of the expiration of the Agreement or the
termination of the Agreement, the Borrower agrees to pay the interest at the
interest rate imposes on a debtor who is in default of repayment or conditions
of the agreement in pursuant to the Lender’s announcement (the current rate is
14.50 % per annum) or at the maximum interest rate collectable in accordance
with the Lender’s announcement from the date the Borrower is in default or in
breach of the Agreement until the debt is duly settled. Moreover, the Borrower
shall indemnify all damages to be receivable by the Lender due to the Borrower’s
default including the expenses incurred in connection with serving a notice,
claim, demand, legal action and enforce repayment of debt in the full amount in
all respects.

 

After the date of execution of the Agreement hereof, at any time, should there
be any variation of the interest rate prescribed in the preceding paragraph
proclaimed by the Lender, the Borrower allows the Lenders to forthwith impose
the interest at the maximum interest rate as announced as from the date such
announcement comes into full force without a notice to the Borrower.

 

6. As a security in compliance with this Agreement the Borrower hereby provides
the securities as attached hereto

 

_______________________________________________________________________________________________________

 

_______________________________________________________________________________________________________

 

_______________________________________________________________________________________________________

 

7. Regarding the security under Clause 6, the Borrower and the Lender agreed
that if such property is kept in the Borrower’s premise or the premise of the
agent or the depositary of the Borrower or the Borrower or the agent or the
depositary, the Borrower shall still be the custodian of such property. It shall
deem that such maintenance is made for and on behalf of the Lender in all
respects. The Borrower or the agent or the depositary shall be considered as the
depositary of the Lender only. Such custody cannot be relocated

 

2



--------------------------------------------------------------------------------

without the Lender’s written notice, in which case, should any damage occurs to
such property, the Borrower agrees to indemnify the Lender in all respects and
in this regard, the Borrower shall not impose a maintenance fee or a
remuneration on the Lender.

 

8. In the event the Borrower is in default of repayment of the debt at the time
prescribed herein, the Lender is entitled to forthwith enforce the performance
of obligation from the mortgaged or pledged property by selling by auction as
the Lender deems appropriate. After such sale, the Borrower allows the Lender to
deduct all expenses from the proceeds from sale, and to apply the net proceeds
towards the repayment of interest and principal respectively to the Lender.
Should the proceeds from the sale be insufficient to repay debt, the Borrower
agrees to pay the deficit amount in full.

 

9. All communications, demands, notices or letters sent by whatsoever means to
the Borrower, if they are sent to the address of the Borrower first above
written herein, it deems that they are served to the Borrower and the Borrower
duly receives them, except in the case where the Borrower expressly notifies the
Lender in writing of the relocation of its domiciles where it can be reached and
sends such notice to the Lender by post and the registered mail with a return
slip prior to serving such demand or notice.

 

The Borrower, having thoroughly read and understood the contents hereof, has
hereunto set his hand in the presence of witnesses.

 

Sign        Laddawan Maisonti


--------------------------------------------------------------------------------

  The Borrower          (Pemstar (Thailand) Ltd.) Sign   

 

--------------------------------------------------------------------------------

  Wife/husband who gives a consent          (                                )  
  Sign        Kanitta Tunjalearn


--------------------------------------------------------------------------------

  Witness          (Mrs. Kanitta Tunjalearn) Sign   
    Boonrugsa Kongrattanasomboon


--------------------------------------------------------------------------------

  Witness          (Mrs. Boonrugsa Kongrattanasomboon)

 

3